matters involving a past member's conduct prior
                              to the member's resignation from the state bar.
                              Lawton acknowledges that his resignation is irrevocable, and
                he agrees to relinquish his right to practice in Nevada. See SCR 98(5)(c).
                              We conclude that the application satisfies the requirements of
                SCR 98(5). Accordingly, we grant the motion and approve Rick Lawton's
                application for resignation, subject to the state bar's continuing
                jurisdiction under SCR 98(5)(d). Lawton shall comply with SCR 115 and
                the state bar shall comply with SCR 121.1. See SCR 98(5)(e).
                              It is so ORDERED.' _


                                                                       C.J.
                                          Gibbons


                nriceA-A-,
                Pickering
                                                                4
                                                              Hardesty
                                                                         4.14-4-t,



                                                          (   \-)0a11 lAS
                 arraguirre                                   Douglas




                Clierry                                       Saitta

                cc: David A. CArk, Bar Counsel
                     Kimberly E. Farmer, Executive Director, State Bar of Nevada
                     Rick Lawton
                     Perry Thompson, Admissions Office, United States Supreme Cour


                     'This is our final disposition of this matter. Any future proceedings
                concerning Lawton shall be filed under a new docket number.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A